


Exhibit 10.16
BORGWARNER INC.
2005 EXECUTIVE INCENTIVE PLAN
BORGWARNER INC.
2005 EXECUTIVE INCENTIVE PLAN


(as amended and restated effective January 1, 2009)
ARTICLE 1.     Establishment, Objectives, and Duration
1.1 Establishment of the Plan. BorgWarner Inc., a Delaware corporation (the
“Company”), previously established this incentive compensation plan, known as
the “BorgWarner Inc. 2005 Executive Incentive Plan” (the “Plan”), as set forth
herein and as it may be amended from time to time.
The Plan became effective as of the date the stockholders first approved the
Plan (the “Effective Date”) on April 27, 2005, and shall remain in effect as
provided in Section 1.3 hereof. The effective date of this amendment and
restatement is January 1, 2009.
1.2 Objectives of the Plan. The primary objectives of the Plan are: (a) to
attract, motivate, and retain high-caliber individuals by providing competitive
annual incentive opportunities, (b) to provide an incentive to key Employees of
the Company who have significant responsibility for the success and growth of
the Company, and (c) to satisfy the requirements of Section 162(m) of the
Internal Revenue Code.
1.3 Duration of the Plan. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Committee to amend or
terminate the Plan at any time pursuant to Article 9 hereof, for a period of ten
(10) years, at which time the right to grant Awards under the Plan shall
terminate.
ARTICLE 2.     Definitions
Whenever the following terms are used in the Plan, with their initial letter(s)
capitalized, they shall have the meanings set forth below:
(a) “Award” means an award described in Article 5 hereof.
(b) “Award Pool” means, with respect to a Plan Year, 2.25% of Operating Income
for the Plan Year.
(c) “Board” or “Board of Directors” means the Board of Directors of the Company.
(d) “Code” means the Internal Revenue Code of 1986 as amended from time to time.
(e) “Committee” means the Compensation Committee of the Board or any other
committee appointed by the Board to administer the Plan and Awards to
Participants hereunder, as specified in Article 3 hereof.
(f) “Company” means BorgWarner Inc., a Delaware corporation, and any successor
thereto as provided in Article 11 hereof.
(g) “Director” means any individual who is a member of the Board.
(h) “Effective Date” shall have the meaning ascribed to such term in Section 1.1
hereof.
(i) “Employee” means any person who is expressly designated an employee by the
Company or Subsidiary by whom he or she is employed. A person who is not
expressly designated an employee shall not be an employee for purposes of this
definition and the Plan, regardless of whether the Internal Revenue Service or a
court has or would designate such a person as an employee of the Company or of a
Subsidiary under common law or statutory principles. Directors who are employed
by the Company or by a Subsidiary shall be considered Employees under the Plan.
(j) “Operating Income” means the amount reported on the Company’s Consolidated
Statements of Operations for the Plan Year.

1

--------------------------------------------------------------------------------




(k) “Participant” means a key Employee who has been selected to receive an Award
or who holds an outstanding Award.
(l) “Performance-Based Exception” means the performance-based exception from the
tax deductibility limitation imposed by Code Section 162(m), as set forth in
Code Section 162(m)(4)(C).
(m) “Plan” means the BorgWarner Inc 2005 Executive Incentive Plan, as set forth
herein and as it may be amended from time to time.
(n) “Plan Year” means the Company’s fiscal year, which is the calendar year.
(o) “Subsidiary” means any corporation, partnership, john venture, or other
entity in which the Company, another entity qualifying as a Subsidiary within
this definition, or a combination of any of them has an ownership or other
proprietary interest of more than fitly percent (50%).
ARTICLE 3.      Administration
3.1 General. The Plan shall be administered by the Committee, which shall
consist exclusively of two (2) or more nonemployee directors who qualify as
outside directors within the meaning of Code Section 162(m) and the related
regulations under the Code. The members of the Committee shall be appointed from
time to time by, and shall serve at the discretion of, the Board. The Committee
shall have the authority to delegate administrative duties to officers or
Directors of the Company; provided that the Committee may not delegate its
authority with respect to: (a) non-ministerial actions with respect to Awards
that are intended to qualify for the Performance-Based Exception; and
(b) certifying that any performance goals and other material terms attributable
to Awards intended to qualify for the Performance-Based Exception have been
satisfied.
3.2 Authority of the Committee. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions hereof,
the Committee shall have the power in its discretion to select key Employees who
shall participate in the Plan; determine the sizes and types of Award and the
terms and conditions of Awards in a manner consistent with the Plan; construe
and interpret the Plan and any Award, document, or instrument issued under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and (subject to the provisions of Article 9 hereof) amend the
terms and conditions of any outstanding Award as provided in the Plan. Further,
the Committee shall make all other determinations that may be necessary or
advisable for the administration of the Plan.
3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Committee shall be final, conclusive, and binding on all persons, including
the Company, its stockholders, Directors, Employees, Participants, and their
estates and beneficiaries.
3.4 Performance-Based Awards. For purposes of the Plan, it shall be presumed,
unless the Committee indicates to the contrary, that all Awards are intended to
qualify for the Performance-Based Exception. If the Committee does not intend an
Award to qualify for the Performance-Based Exception, the Committee shall
reflect its intent in its records in such manner as the Committee determines to
be appropriate.
ARTICLE 4.     Eligibility and Participation
4.1 Eligibility. All Employees who are determined by the Committee to be key
employees are eligible to participate in the Plan.
4.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible key Employees those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
ARTICLE 5.     Covered Employee Annual Incentive Award
5.1 Grant of Awards. All Awards under the Plan shall be granted upon terms
approved by the Committee. However, no Award shall be inconsistent with the
terms of the Plan or fail to satisfy the requirements of applicable law. Each
Award shall relate to a designated Plan Year.
5.2 Award Pool Limitation. The sum of the Awards for a single Plan Year shall
not exceed one hundred percent (100%) of the amount in the Award Pool for that
Plan Year.
5.3 Individual Maximum Awards. For any given Plan Year, no one Participant shall
receive an Award which is in excess of fifty percent (50%) of the Award Pool.

2

--------------------------------------------------------------------------------




5.4 Limitations on Committee Discretion. The Committee may reduce, but may not
increase, any of the following:
(a) The maximum Award for any Participant; and
(b) The size of the Award Pool.
5.5 Payment, Payment of Awards shall be subject to the following:
(a) Unless otherwise determined by the Committee in its sole discretion, a
Participant shall have no right to receive a payment under an Award for a Plan
Year unless the Participant is employed by the Company or a Subsidiary at all
times during the Plan Year.
(b) As soon as possible after the determination of the Award Pool for a Plan
Year, the Committee shall calculate each Participant’s allocated portion of the
incentive pool based upon the percentage established at the beginning of the
Plan Year. Each Participant’s incentive award then shall be determined by the
Committee based on the Participant’s allocated portion of the incentive pool
subject to Section 5.3 and any downward adjustment, such downward adjustment to
be in the sole discretion of the Committee. In no event may the portion of the
incentive pool allocated to a Participant be increased in any way, including as
a result of the reduction of any other Participant’s allocated portion. The
Committee shall retain the discretion to adjust such Awards downward.
(c) Payments of Awards shall be wholly in cash no later than March 15 of the
calendar year following the
calendar year for which the Award is made.
(d) Each Award shall be paid on a date prescribed by the Committee, unless the
Participant has elected to defer payment in accordance with the rules and
regulations established by the Committee.
ARTICLE 6.     Beneficiary Designation
Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case of the Participant’s death before the Participant
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant with respect to such benefit, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant in writing with the Company during the Participant’s
lifetime. In the absence of any such designation, any benefits remaining unpaid
under the Plan at the Participant’s death shall be paid to the Participant’s
estate.
ARTICLE 7.     Deferrals
The Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash that would otherwise be due to such Participant
in connection with any Awards. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such payment
deferrals, which rules and procedures shall satisfy the requirements of Code
section 409A.
ARTICLE 8.     No Right to Employment or Participation
8.1 Employment. The Plan shall not interfere with or limit in any way the right
of the Company or of any Subsidiary to terminate any Participant’s employment at
any time, and the Plan shall not confer upon any Participant the right to
continue in the employ of the Company or of any Subsidiary.
8.2 Participation. No Employee shall have the right to be selected to receive an
Award or, having been so selected, to be selected to receive a future Award.
ARTICLE 9.     Amendment, Modification, and Termination
9.1 Amendment, Modification, and Termination. Subject to the terms of the Plan,
the Committee may at any time and from time to time, alter, amend, suspend, or
terminate the Plan in whole or in part; provided that unless the Committee
specifically provides otherwise, any revision or amendment that would cause the
Plan to fail to comply with any requirement of applicable law, regulation, or
rule if such amendment were not approved by the stockholders of the Company
shall not be effective unless and until stockholder approval is obtained.
9.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company or the financial statements of the Company or of
changes in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments

3

--------------------------------------------------------------------------------




are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan; provided that
the Committee shall not be authorized to adjust an Award that the Committee
intends to qualify for the Performance-Based Exception if such adjustment (or
the authority to make such adjustment) would prevent the Award from qualifying
for the Performance-Based Exception.
9.3 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary (but subject to Section 1.1 hereof), no termination, amendment,
or modification of the Plan shall cause any previously granted Awards to be
forfeited. After the termination of the Plan, any previously granted Award shall
remain in effect and shall continue to be governed by the terms of the Plan and
the Award.
ARTICLE 10.     Withholding
The Company and its Subsidiaries shall have the power and the right to deduct or
withhold, or to require a Participant to remit to the Company or to a
Subsidiary, an amount that the Company or a Subsidiary reasonably determines to
be required to comply with federal, state, local, or foreign tax withholding
requirements.
ARTICLE 11.     Successors
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and assets of the Company.
ARTICLE 12.     Legal Construction
12.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, any feminine term
used herein also shall include the masculine, and the plural shall include the
singular and the singular shall include the plural.
12.2 Severability. If any provision of the Plan shall beheld illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.
12.3 Requirements of Law. The granting of Awards under the Plan shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies as may be required.
12.4 Governing Law. The Plan and all Awards shall be construed in accordance
with and governed by the laws of the state of Delaware (without regard to the
legislative or judicial conflict of laws rules of any state), except to the
extent superseded by federal law.
12.5 Code Section 409A. Although the Company does not guarantee to the
Participants any particular tax treatment relating to Awards under the Plan, it
is intended that the Awards be exempt from Section 409A of Code and the
regulations and guidance promulgated thereunder (collectively, “Code
Section 409A”), and the Plan shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Code Section 409A.
Notwithstanding anything herein to the contrary, in no event whatsoever shall
the Company be liable for any additional tax, interest or penalties that may be
imposed on a Participant by Code Section 409A or any damages for failing to
comply with Code Section 409A.



4